F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                  JUL 22 1998
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                       Clerk
                               _______________________

EARL K. PRIDDY,

       Plaintiff-Appellant,
                                                                No. 97-3023
v.                                                           (D.C.No. 95-CV-1410)
                                                                (D. Kansas)
CITY OF KIOWA,

       Defendant-Appellee.

                               ______________________

                              ORDER AND JUDGMENT*
                               ______________________

Before PORFILIO and EBEL, Circuit Judges, and BRETT,** District Judge.

                               _______________________

       This is an appeal from the order and judgment of the United States Magistrate Judge

granting the motion for summary judgment pursuant to Fed.R.Civ.P. 56 of Defendant, City

of Kiowa. The parties consented to the Magistrate Judge presiding under 28 U.S.C. §

636(c)(1).

___________

       * This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. The court generally disfavors the citation
of orders and judgments; nevertheless, an order and judgment may be cited under the terms
and conditions of 10th Cir.R. 36.3.

       ** Honorable Thomas R. Brett, Senior District Judge, United States District Court
for the Northern District of Oklahoma, sitting by designation.
       Plaintiff-Appellant, Earl K. Priddy (“Priddy”), brought this action under the Fair

Labor Standards Act, 21 U.S.C. § 201, et seq., (“FLSA”), alleging the Defendant-Appellee,

City of Kiowa, violated the Act in failing to pay him compensation for weekend on-call

time.1 Our jurisdiction is based on 28 U.S.C. § 1291. For the reasons hereinafter expressed,

the trial court is affirmed.

                                       Background

       The record reveals the following uncontroverted material facts.

       The City of Kiowa is a small town having a population of approximately 1,150

people. In October 1987, Priddy inquired of the City of Kiowa administrator, Carol

Bloodworth (“Bloodworth”), about the city’s open employment position of line

superintendent. After interviewing with Bloodworth and also with the city utility board,

Priddy accepted the position. In one of the interview sessions Priddy was told what his

wages would be and that he would be on standby seven days a week, 365 days out of the

year. At no time before being hired or afterward was Priddy told or was it agreed he would


       1
           Priddy also asserted a pendent state law claim of breach of implied contract
that the City of Kiowa violated its rules and regulations entitling him to on-call
compensation. However, Priddy abandoned this claim at the oral argument on March 17,
1998. Although Priddy asserted that he was still pursuing a breach of an express contract
cause of action on appeal based on the City’s December 11, 1989 agreement to pay him
“for four hours at regular pay for every weekend that he has been on call and will be on
call until the new lineman, Pat Deaver, is trained,” Priddy did not raise any express
contract claim on summary judgment before the trial court. Further, Priddy testified in
his deposition that in practice he was paid more than he was entitled to under this
arrangement. (Aplt. App. 80-81; Plf. Dep. at 122-123). Thus, the only claim on appeal
is that under the FLSA.

                                            -2-
be paid one-half times the regular rate of pay for hours spent on call.

       Priddy was provided a copy of the City of Kiowa’s personnel handbook at the

commencement of his employment on November 1, 1987. Nothing in the handbook

pertained to on-call time. Regarding overtime the handbook provided:

              “Overtime work shall be paid at one and one-half times the
              employee’s regular rate of pay.” (App. at 84).
              ***
              “No employee shall be permitted to work in excess of 40 hours
              or a normal tour of duty except when an emergency exists or
              overtime is necessary to carry out essential services of the city
              as determined by the City Administrator.” (App. at 84).
              ***
              “Compensation for authorized overtime work shall be at the rate
              of one and one-half times the employee’s regular rate of pay.
              Overtime compensation shall be paid not later than the first
              payday following the pay period in which it was earned. At the
              discretion of the city administrator an employee may be given
              compensatory time off in lieu of cash payments for the overtime
              worked. Any compensatory time off shall be at the rate of one
              and one-half times the hours of overtime worked.” (App. at
              330).

       At the City of Kiowa Council meeting on December 11, 1989, it was “moved to pay

Earl Priddy for four hours at regular pay for every weekend that he has been on call and will

be on call until the new lineman, Pat Deaver, is trained.” This motion was approved. Priddy

testified in his deposition that in practice he was paid more than he was entitled to under this

arrangement. (Aplt. App. 80-81; Plf. Dep. at 122-123).

       In November 1989, Bloodworth resigned as city administrator for the City of Kiowa,

and on January 1, 1990, Mike Mayberry (“Mayberry”) became city administrator for the City


                                              -3-
of Kiowa. Priddy stated that he did not discuss the topic of on-call time with Mayberry or

anyone else with the city other than Bloodworth, as previously stated. (Id. at 74, 82; Plf.

Dep. at 87, 138).

       Priddy was the only person working for the City of Kiowa who could perform the

substantial majority of the electrical work for the city. Throughout Priddy’s employment as

line superintendent, however, he had various apprentices working under his supervision.

       Priddy testified in his deposition that he would leave home whenever he desired,

relying on his wife or an answering machine to take potential calls. (Id. 72; Plf. Dep. at 65-

66). There never was a time when Priddy wanted to leave town that he could not because

he was on call. (Id. at 80, 185-186). When Priddy left home he would notify Mayberry at

or the Alfalfa Electric Utility in Cherokee, Oklahoma. (Id. at 70, 167, 170-172).

       During Priddy’s employment with the City of Kiowa he occasionally received

telephone calls when he was off duty requesting he return to work. This usually occurred

only after storms or when there was a bad electrical connection. (Id. at 81; Plf. Dep. at 124).

Priddy’s testimony reveals that these call-backs were infrequent. He would go weeks and

even months at a time without such a call-back. (Id. at 81, 203-290). If the need for a call-

back did arise, sometimes Priddy did not have to respond because the city would call

Priddy’s apprentice or Alfalfa Electric. (Id. at 167; Mayberry Dep. at 26-27).

       In June 1992, Priddy started his own business, Priddy Electric, while he was

employed with the City of Kiowa. (Id. at 75; Plf. Dep. at 90-91). In operating Priddy


                                             -4-
Electric he employed various workers, paid unemployment, FICA and sales taxes, and filed

tax returns listing his income from this business. (Id. at 75, 88-151). Priddy continued to

operate Priddy Electric until after he retired from his employment with the City of Kiowa.

(Id. at 75; Plf. Dep. at 92). Priddy worked for Priddy Electric nights and on weekends but

not during his regular work hours with the City of Kiowa. (Id. at 75-76; Plf. Dep. at 93-95).

Priddy did a substantial amount of work through Priddy Electric for numerous other entities

during the time he was working for the City of Kiowa. (Id. at 88-136, 152-161).

       During his employment with the City of Kiowa, Priddy took numerous trips out of

town, both in Kansas and out of state. The trips were to visit relatives, go shopping, or just

get away for a few days. Trips out of state to Texas, Missouri, Colorado and California

would last as long as one week. Priddy occasionally hunted and often went fishing. The

Priddys regularly went to church and then out to eat after services. (Id. at 179-184). Priddy’s

time cards regarding his employment with the City of Kiowa reflect numerous days off,

holidays, vacations, as well as sick leave and funeral leave. (Id. at 203-290).

       Neither city administrators Bloodworth nor Mayberry ever informed Priddy he was

to remain home by the telephone during off-duty hours. (Id. at 63, 166-167). No restrictions

were placed on Priddy’s personal activities during his off-duty time. (Id. at 63, 167). Priddy

concedes that he was correctly paid for all overtime hours which he actually worked. (Id.

at 360; Plf. Dep. at 5-6). Priddy retired from his employment with the City of Kiowa on

April 1, 1994. (Tab 1, Pretrial Conference Order at 2).


                                             -5-
                                         Discussion

       We review the district court’s grant of summary judgment de novo and apply the

same legal standard as the district court. See Wolf v. Prudential Insurance Company of

America, 50 F.3d 793, 796 (10th Cir. 1995). Rule 56(c) of the Federal Rules of Civil

Procedure provides that summary judgment is appropriate if there is “no genuine issue as

to any material fact and . . . the moving party is entitled to judgment as a matter of law.” We

are to examine the factual record and reasonable inferences which may be drawn from it in

the light most favorable to the nonmovant, the plaintiff. See Universal Money Centers, Inc.

v. American Telephone & Telegraph Co., 22 F.3d 1527, 1529 (10th Cir.), cert. denied, 513

U.S. 1052 (1994).

       The case of Armour & Co. v. Wantock, 323 U.S. 126 (1944), sets down the test

regarding employees’ entitlement to compensation for on-call time. The test is whether the

“time is spent predominantly for the employer’s benefit or for the employee’s.” Armour,

323 U.S. at 133. The Armour test “requires consideration of the agreement between the

parties, the nature and extent of the restrictions, the relationship between the services

rendered and the on-call time, and all surrounding circumstances.” Boehm v. Kansas City

Power & Light Co., 868 F.2d 1182, 1185 (10th Cir. 1989). Even though an employee may

be on call, the FLSA is not implicated unless the time is spent predominantly for the

employer’s benefit. See Gilligan v. City of Emporia, Kan., 986 F.2d 410, 413 (10th Cir.

1993) and Burnison v. Memorial Hosp., Inc., 820 F.Supp. 549, 553 (D.Kan. 1993).


                                             -6-
       The United States Department of Labor’s applicable regulations regarding on-call

time state in pertinent part: “[a]n employee who is required to remain on call on the

employer’s premises or so close thereto that he cannot use the time effectively for his own

purposes is working while ‘on call,’” and “[a]n employee who is not required to remain on

the employer’s premises but is merely required to leave word at his home or with company

officials where he may be reached is not working while on call.” 29 C.F.R. §785.17.

Section 553.221 adopts the standards set forth in § 785.17, and further provides:

              “An employee who is not required to remain on the employer’s
              premises but is merely required to leave word at home or with
              company officials where he or she may be reached is not
              working while on call. Time spent at home on call may or may
              not be compensable depending on whether the restrictions
              placed on the employee preclude using the time for personal
              pursuits. Where, for example, a firefighter has returned home
              after the shift, with the understanding that he or she is expected
              to return to work in the event of the emergency in the night,
              such time spent at home is normally not compensable. On the
              other hand, where the conditions placed on the employee’s
              activities are so restrictive that the employee cannot use the time
              effectively for personal pursuits, such time spent on call is
              compensable.”

29 C.F.R. §553.221(d) (1997).

       Herein, the uncontroverted evidence reveals Priddy spent his off-duty time

predominantly in pursuit of his own personal benefit. Priddy was free to conduct his

personal pursuits during off-duty time as no restrictions were placed on him by the City.

(Aplt. App. at 63, 167).   The City of Kiowa did not require Priddy to remain at the city

building when off duty. Priddy was able to go hunting and fishing and had the benefit of

                                             -7-
holidays, sick days, and funerals. He also engaged in the personal pursuits of going out to

dinner, attending church, and working in his garden.

       Further, there were no geographic restrictions on Priddy’s movements when he was

off duty. Priddy was able to go out of town on a regular basis and out of state occasionally.

Priddy conceded there never was a time when he wanted to go out of town that he could not

because he was on call. (Aplt. App. at 80, 185-186). When Priddy left home while on call

he would simply notify either city administrator Mayberry or Alfalfa Electric Utility in

Cherokee, Oklahoma.2 (Aplt. App. at 70, 167, 170-172). Neither did the City of Kiowa’s

on-call policy state any response-time requirement. See, e.g., Renfro v. City of Emporia,

Kansas, 948 F.2d 1529, 1536 (10th Cir. 1991). Priddy was called back infrequently and no

discipline was imposed for failing to respond to a call-back.

       There is no genuine issue of material fact with respect to Priddy’s cause of action

under the FLSA. The uncontroverted evidence is that Priddy spent his off-duty time

predominantly for his own personal benefit. Thus, the trial court’s order and judgment is

affirmed for substantially the same reasons expressed in the Magistrate Judge’s




       2
        In the cases of Armitage v. City of Emporia, Kan., 982 F.2d 430, 432 (10th Cir.
1992), Norton v. Worthen Van Service, Inc., 839 F.2d 653, 655-56 (10th Cir. 1988), and
Gilligan, 986 F.2d at 413, even though the employees had some geographical restrictions
on their movements when off duty, such limitations did not render their on-call time
compensable.

                                            -8-
memorandum and order filed January 16, 1997.


                                               Entered for the Court

                                               Thomas R. Brett
                                               Senior United States District Judge




                                        -9-